 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                      SACRAMENTO DIVISION

11
                                                          Case No. 2:19-cv-1586 JAM KJN P
12    DeMARREA McCOY-GORDON,
                                                         ORDER GRANTING APPLICATION TO
13                                            Plaintiff, MODIFY SCHEDULING ORDER AND
                                                         STAYING DISCOVERY
14                    v.

15
      HERNANDEZ,
16
                                           Defendant.
17

18          Plaintiff is a state prisoner, proceeding without counsel. On March 4, 2020, defendant filed
19   an ex parte1 application for continuance and resetting of the discovery deadline and dispositive
20   motion deadline, and also sought a protective order staying discovery due to the pendency of
21   defendant’s motion for summary judgment based on plaintiff’s alleged failure to exhaust
22   administrative remedies before filing this action.
23
     ////
24

25
             1
                Although defendant’s counsel moves ex parte, counsel declares that he spoke with
26   plaintiff by telephone on March 3, 2020, and informed plaintiff that defendant’s counsel would be
     moving to modify the scheduling order and stay discovery pending a ruling on the dispositive
27   motion. (ECF No. 29 at 5.) In response to counsel’s question about plaintiff’s position on the
     matter, defendant’s counsel declares that plaintiff “informed [counsel] that [plaintiff] was alright
28   with it and was not opposed to such.” (Id.)
 1          “The district court is given broad discretion in supervising the pretrial phase of litigation.”

 2   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (citation and internal

 3   quotation marks omitted). Good cause appearing, IT IS HEREBY ORDERED that:

 4          1. Defendant’s ex parte application (ECF No. 29) is granted;

 5          2. Defendant’s motion for protective order (ECF No. 30) is granted;

 6          3. Discovery is stayed pending resolution of defendant’s motion for summary judgment;

 7   and

 8          4. The May 22, 2020 discovery and August 7, 2020 pretrial motions deadlines are vacated,

 9   and will be reset following resolution of defendant’s motion for summary judgment based on

10   failure to exhaust administrative remedies.

11   Dated: March 10, 2020
12

13   mcco1586.sty

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
